BATCHELDER, Circuit Judge,
concurring in the judgment.
I agree with the lead opinion’s conclusion that the district court’s judgment should be reversed and the case remanded for a step five analysis as to whether Defendant can demonstrate there is work in the national economy that Plaintiff can perform, however, I would like to make a distinction. I write separately because I do not think we reach the question of whether substantial evidence supports the ALJ’s factual finding that Plaintiff could perform past relevant work. Rather, I think the ALJ erred as a matter of law in determining that Plaintiffs past relevant work included what he did for his mother-in-law.
For an activity to be considered past relevant work, it “must first be found to rise to the level of substantial gainful activity.” Lauer v. Secretary of Health and Human Serv., 818 F.2d 636, 639 (7th Cir. 1987). Work is not substantial gainful activity “if you are doing work that involves minimal duties that make little or no demands on you and that are of little or no use to your employer.... ” 20 CFR 404.1573(b). While Plaintiff may ultimately be denied under a step five analysis, he may not be denied at step four, as the ALJ did in this case, if the past work is not substantial gainful activity.
*454I would therefore remand for a complete step four and subsequent step five analysis.